Title: To Thomas Jefferson from Robert Smith, 28 April 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                     Nav Depmt. 28 April 1806.
                        
                        I have the honor to transmit herewith, for your signature a number of Commissions which are wanted to commission the Lieutenants authorized by the Act of the 21 April 1806.
                  I am with high respect Sir, yr ob st:
                        
                            Rt Smith
                     
                        
                    